Order filed May 13, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00967-CV
                                  ____________

                          ROSE GIPSON-JELKS, Appellant

                                       V.

                            MAE K. GIPSON, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-48688


                                   ORDER

      Appellant’s brief was due April 23, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with the clerk of this court on or before May
30, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                     PER CURIAM